DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed December 14, 2021.  Claims 1, 3-9 and 12 remain pending in the application.  
1, 3, 5-9 and 12 are currently amended.  
Claims 2, 10, 11, 13 and 14 have been canceled.
No claims are new.
	
Response to Arguments
	Claim interpretations under 35 U.S.C. 112(f) 
Applicant’s arguments, see REMARKS page 5, line 20-page 6, line 2, filed December 14, 2021, with respect to claims 1, 2, 9-11 and 13 which were interpreted as comprising claim limitations under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier, have been considered and are persuasive.  The claim limitations have been amended in such a way that they are no longer interpreted as invoking 35 U.S.C. 112(f).


Claim rejections under 35 U.S.C. 112(a)
Applicant’s arguments, see REMARKS page 6, line 3, filed December 14, 2021, with respect to claims 1-8 and 13 which were rejected under 35 U.C.C. 112(a) as failing to comply with the enablement requirment, have been considered and are persuasive.  The claim rejections under 35 U.S.C. 112(a) are withdrawn in view of the filed claim amendments which overcome the rejections.

Claim rejections under 35 U.S.C 103
Applicant’s arguments, see REMARKS filed December 14, 2021 with respect to claims 1, 2, 4-8, and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (US 2016/0135090 A1) in view of Reial et al. (US 2017/0005716 A1), have been considered but are moot because the amendment filed December 14, 2021 necessitates new grounds of rejection.


Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the beam forming setting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokubo (US 2018/0095529 A1).

Regarding claim 1:
As shown in FIGS. 1-14, Tokubo discloses a communication control apparatus (FIGS. 1 and 10) comprising: 
communication circuitry (FIG. 10, transceiver 110 comprises transmitter 1030 and receiver 1032) configured to perform wired communication with an entertainment apparatus (FIG. 1, computer 106; [The connection between computer 106 and transceiver 110 is wired according to FIG. 1]) and wireless communication with a head mounted display (HMD) (FIG. 1, HMD 102 and paragraph [0047]; “A transceiver 110 is configured to wirelessly transmit the video and audio from the video game to the HMD 102 for rendering thereon.”) and control circuitry (FIG. 10, transceiver 110 comprises controller 1028
cause the communication circuitry and the HMD to execute beam forming between the communication control apparatus and the HMD based on a predicted movement of a wearer of the HMD (FIG. 10 and paragraphs [0118]-[0122] disclose that computer 106 receives information from camera 108 that is analyzed in image analyzer 1002 which is used to predict future locations of the HMD and beamforming is used to steer an RF signal towards the predicted future locations), the predicted movement being based on information related to video game content that provided to the communication control apparatus by the entertainment apparatus (FIGS. 1 and 10 and paragraphs [0058];“Further, the computer 106 receives captured image data 118 from the camera 110, which is configured to capture images of the interactive environment in which the HMD 102 and the user 100 are disposed. The inertial data 116 and/or the image data 118 are analyzed by the computer 106 to identify and track the HMD 102 and its location, orientation, and movements.”); and 
relay video game related information from the entertainment apparatus to the HMD via the beam forming (FIG. 1 and paragraph [0059]; “That is, in some implementations, tracked movement of the HMD is analyzed to predict future locations of the HMD, and beamforming is used to predictively steer an RF signal towards the predicted future locations of the HMD. RF signal strength is thereby maintained by steering the RF signal in an anticipatory manner so as to better track the HMD's location.”).

Regarding claim 3:
Tokubo discloses the communication control apparatus according to claim 1, wherein the control circuitry causes the beam forming setting to be executed, based on execution information regarding the beam forming setting (FIG. 10, Controller 1028 and paragraph [0118]; “The transceiver 110 includes a controller 1028 that is configured to process instructions [execution information] from the computer 106 to control the operation of the transceiver 110 including control of the transceiver's transmitter 1030 and receiver 1032. It will be appreciated that the transmitter 1030 and receiver 1032 can be configured to effect beamforming [beam forming setting] in accordance with the principles of the present disclosure.”).

Regarding claim 9:
Tokubo discloses the communication control apparatus according to claim 3, further comprising: analysis circuitry (FIG. 10, prediction logic 1018) configured to analyze the video game content (FIG. 10, Interactive Application 1016), wherein the control circuitry generates the execution information, based on a result of the analysis by the analysis circuitry (paragraph [0108]; “The location/movement information is correlated to the state of the interactive application, and thus HMD location/movement patterns for a given state of the interactive application (e.g. at a particular temporal or geographical location within a virtual environment defined by the interactive application) can be determined. This can provide crowd-sourced data regarding HMD location and movement for specific application states, which can be utilized to predict future locations and movements of a particular user's HMD during interaction with the interactive application.”).

	Regarding claim 12:
As shown in FIGS. 1-14, Tokubo discloses a communication control method (FIG. 9) performed by a communication control apparatus (FIGS. 1 and 10) and comprising: 
performing wired communication with an entertainment apparatus (FIG. 1, computer 106; [The connection between computer 106 and transceiver 110 is wired according to FIG. 1]) and wireless communication with a head mounted display (HMD) (FIG. 1, HMD 102 and paragraph [0047]; “A transceiver 110 is configured to wirelessly transmit the video and audio from the video game to the HMD 102 for rendering thereon.”); and 
performing beam forming between the communication control apparatus and the HMD based on a predicted movement of a wearer of the HMD (FIG. 10 and paragraphs [0118]-[0122] disclose that computer 106 receives information from camera 108 that is analyzed in image analyzer 1002 which is used to predict future locations of the HMD and beamforming is used to steer an RF signal towards the predicted future locations), the predicted movement being based on information related to video game content that provided to the communication control apparatus by the entertainment apparatus (FIGS. 1 and 10 and paragraphs [0058];“Further, the computer 106 receives captured image data 118 from the camera 110, which is configured to capture images of the interactive environment in which the HMD 102 and the user 100 are disposed. The inertial data 116 and/or the image data 118 are analyzed by the computer 106 to identify and track the HMD 102 and its location, orientation, and movements.”); and 
relaying video game related information from the entertainment apparatus to the HMD via the beam forming (FIG. 1 and paragraph [0059]; “That is, in some implementations, tracked movement of the HMD is analyzed to predict future locations of the HMD, and beamforming is used to predictively steer an RF signal towards the predicted future locations of the HMD. RF signal strength is thereby maintained by steering the RF signal in an anticipatory manner so as to better track the HMD's location.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tokubo (US 2018/0095529 A1) in view of Min et al. (WO 2018/225966 A1).

Note: For convenient referencing the English translation of Min, US 2021/0143880 A1, is used for citing below.

Regarding claim 4
Tokubo discloses the communication control apparatus according to claim 3, but does not specifically disclose wherein the execution information includes trigger information indicative of a start of the beam forming setting.
improving wireless communication using beamforming) and FIG. 17 along with paragraphs [0154]-[0156] describe a process for a head mounted display (HMD) device, supporting data communication based on beamforming, may adjust the beamforming direction in response to user’s movement and maintain data communication over an external electronic device. Min discloses wherein execution information includes trigger information indicative of a start of the beam forming setting (Min, FIG. 10, BRP 1017 and 1030 and paragraph [0161]; “Beamforming adjustment may be performed based on a BRP packet included in the data, and the beamforming adjustment time may indicate a time duration for transmitting and receiving data.” [Beamforming adjustment is performed depending on the BRP (beam refinement protocol) included in the data with a certain start time]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Tokubo as taught by Min such that wherein the execution information includes trigger information indicative of a start of the beam forming setting, thus allowing better operation of beamforming in response to changes in the communication environment or user scenario during the process of transmitting and receiving data (Min, paragraph [0004]).

Regarding claim 5:
The combination of Tokubo and Min discloses the communication control apparatus according to claim 3, wherein the execution information includes at least one from among a start time of the beam forming setting, an end time of the beam forming setting, a beam forming count, a beam forming range, a beam forming pattern, a beam forming cycle, and or a beam forming threshold value (Min, paragraph [0159]; Min discloses at least wherein execution information includes a beam forming threshold value).

Regarding claim 6:
The combination of Tokubo and Min discloses the communication control apparatus according to claim 3, wherein the execution information is included in the video game content (Min, FIG. 4, Paragraph [0068]; “The beam tracking protocol 405 may perform data transmission and sector search simultaneously. For example, the beam tracking protocol 405 may include information for sector search in the PHY header of a data packet, and include a sequence for sector search in the data packet, thereby simultaneously performing data transmission and sector search.”).

Regarding claim 7:
The combination of Tokubo and Min discloses the communication control apparatus according to claim 6, wherein the execution information includes information that indicates a video game scene in which a user of an apparatus conducting the wireless communication with the communication circuitry is predicted to act (see Tokubo, paragraph [0122]; Discloses predicting movement of the HMD based on various inputs including interactive application 1016 which may provide information regarding future expected locations or movements of the HMD).
	
	Regarding claim 8:
The combination of Tokubo and Min discloses the communication control apparatus according to claim 7, wherein the execution information is placed before data of the video game scene in the content (Min, paragraph [0155]; “For example, when the user wearing the HMD device 1710 moves a lot, the HMD device 1710 may increase the beam width and change the beamforming direction according to the direction of the HMD device 1710 predicted based on the sensor information. Thereby, the HMD device 1710 may provide a data communication service to the user in a stable manner.”; [If the beamforming is done based on a prediction of future data, the beamforming would obviously be placed before the data]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633